DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the reply filed on 12/14/2020.

Claims 1, 7, 12, 19 and 20 have been amended. 
Claims 6 and 18 have been canceled. 
Claims 1-5, 7-17 and 19-23 are pending.
Amended specification was filed for entry.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven E. Warner on 02/18/2021.

The application has been amended as follows: 

In claim 1, line 4, “each finger pad” has been changed to - - each of the finger pad - -.
In claim 1, line 11, “each finger pad” has been changed to - - each of the finger pad - -.
In claim 1, line 14, “each finger pad” has been changed to - - each of the finger pad - -.
In claim 1, line 16, “of each finger pad of” has been changed to - - of each of the finger pad of - -.
In claim 1, line 16, “into each finger pad” has been changed to - - into each of the finger pad - -.
In claim 1, line 17, “each finger pad” has been changed to - - each of the finger pad - -.
In claim 1, line 18, “to the surface” has been changed to - - to and surrounding the surface - -.
In claim 2, line 1, “each finger pad” has been changed to - - each of the finger pad - -.
In claim 2, line 3, “each finger pad” has been changed to - - each of the finger pad - -.
In claim 3, line 1, “each finger pad” has been changed to - - each of the finger pad - -.
In claim 3, line 3, “each finger pad” has been changed to - - each of the finger pad - -.
In claim 4, line 1, “each finger pad” has been changed to - - each of the finger pad - -.

In claim 7, line 2, “each finger pad” has been changed to - - each of the finger pad - -.
In claim 8, line 1, “each finger pad” has been changed to - - each of the finger pad - -.
In claim 10, line 1, “each finger pad” has been changed to - - each of the finger pad - -.
In claim 11, line 2, “each finger pad” has been changed to - - each of the finger pad - -.
In claim 11, line 3, “each finger pad” has been changed to - - each of the finger pad - -.
In claim 12, line 4, “each finger pad” has been changed to - - each of the finger pad - -.
In claim 12, line 9, “each finger pad” has been changed to - - each of the finger pad - -.
In claim 12, line 12, “each finger pad” has been changed to - - each of the finger pad - -.
In claim 12, line 14, “of each finger pad of” has been changed to - - of each of the finger pad of - -.
In claim 12, line 14, “into each finger pad” has been changed to - - into each of the finger pad - -.
In claim 12, line 15, “each finger pad” has been changed to - - each of the finger pad - -.
In claim 12, line 16, “to the surface” has been changed to - - to and surrounding the surface - -.
In claim 13, line 2, “each finger pad” has been changed to - - each of the finger pad - -.
In claim 13, line 3, “each finger pad” has been changed to - - each of the finger pad - -.
In claim 14, line 2, “each finger pad” has been changed to - - each of the finger pad - -.
In claim 14, line 3, “each finger pad” has been changed to - - each of the finger pad - -.
In claim 15, line 1, “each finger pad” has been changed to - - each of the finger pad - -.
In claim 15, line 3, “each finger pad” has been changed to - - each of the finger pad - -.
In claim 19, line 2, “each finger pad” has been changed to - - each of the finger pad - -.
In claim 20, line 2, “each finger pad” has been changed to - - each of the finger pad - -.
In claim 21, line 1, “each finger pad” has been changed to - - each of the finger pad - -.
In claim 23, line 1, “each finger pad” has been changed to - - each of the finger pad - -.


REASONS FOR ALLOWANCE

Claims 1-5, 7-17 and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 12, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring wherein  the lip region of each of the finger pad of the pair of finger pads has a surface that is elevated relative to and surrounding the surface of the respective finger pad.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

EXAMINER’S COMMENT

In view of applicant’s amendments to the specification and claims submitted in the reply filed on 12/14/2020, the objections to the specification indicated in the prior Office action have been withdrawn.  The claim rejections under 35 USC § 102 & 103 indicated in the prior Office action have been withdrawn.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677